DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 08/18/2022, the following has occurred: Claims 1, 6, and 9-11 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/18/2022 with respect to the rejections of claims 6-11 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Applicant believes that the above clarifying amendments to the claims point out the uniqueness of the present invention. None of the prior art anticipates or make obvious the invention as recited in independent claims 1 and 6. Dependent claims 2 - 5 and 7 - 11 further define the present invention.” – Applicant has amended claim 6 to specify that the previously claimed rotating brackets are now “rotating rail locks” and that these locks do not extend from an edge of the plate. This change does not distinguish over the cited elements of Mathieson or Schneider. Both elements 154 of Mathieson and 6, 7 in Schneider can be interpreted as rotating rail locks as they are structures which can rotate and which lock rails in position. As such, applicant’s argument that the amendments have distinguished over the rejections set forth in the previous office action are not persuasive.
Additionally, the amendments have overcome the objections and 112 rejections set forth in the previous action.

Claim Objections
Claims 1, 4, and 11 are objected to because of the following informalities: 
Claim 1 recites “retain the respective side edges of a ladder”. This should read “retain respective side edges of a ladder”.
Claim 4 recites “said movable bracket”. This should read “said movable tab” (emphasis added).
Claim 11 recites “said respective locking device”. This should read “a respective locking device” (emphasis added).
Claim 11 recites “said first and second brackets”. This should read “said first and second rotating rail locks” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a stationary tab extending from an edge of said plate and being flared upward from the plane of said plate” and “said movable tab having a portion thereof that extends from an edge of said plate, said portion being flared upward from the plane of said plate”.  (emphasis added). – As a plate can have multiple planes, it is unclear which plane is being referred to.
Claims 2-5 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuley (GB 2254097).
Regarding Claim 1, McAuley discloses an apparatus for restraining the movement of a ladder, said apparatus comprising: a plate (McAuley: Fig. 1; 1) adapted for attachment to the roof of a structure, said plate having a stationary tab (McAuley: Fig. 1; 3) extending from an edge of said plate and being flared upward from the plane of said plate; a movable tab (McAuley: Fig. 1; 4) adapted for attachment to said plate, said movable tab having a portion thereof that extends from an edge of said plate, said portion being flared upward from the plane of said plate; and wherein said stationary tab and said moveable tab cooperate to receive and retain the respective side edges of a ladder when said ladder is leaned against said structure (McAuley: Pg. 2, 2-8).
Regarding Claim 4, McAuley discloses the apparatus of claim 1, wherein said movable tab (McAuley: Fig. 1; 4) includes an elongated slot (McAuley: Fig. 1; 5) through which said movable bracket is attached to said plate using a fastening device (McAuley: Fig. 1; 8).  

Claims 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieson (US 2010/0116589).
Regarding Claim 6, Mathieson discloses an apparatus for restraining the movement of a ladder, said apparatus comprising: 20a plate (Mathieson: Fig. 6; 106) adapted for attachment to the roof of a structure, said plate having first and second rotating rail locks (Mathieson: Fig. 6; 154) that when rotated to a first position extends from an edge of said plate and when rotated to a second position does not extend from the edge; and 6WO 2019/136468PCT/US2019/012751wherein when said first and second rotating rail locks are rotated to said first position said rotating rail locks cooperate to receive and retain the respective side support rails of a ladder when said ladder is leaned against said structure (intended use).  
Regarding Claim 7, Mathieson discloses the apparatus of claim 6, wherein said plate (Mathieson: Fig. 6; 106) includes a plurality of holes for 5securing said plate to said roof using a fastening device.  
Regarding Claim 9, Mathieson discloses the apparatus of claim 6, wherein said first and second rotating rail locks (Mathieson: Fig. 6; 154) are rotatably attached to said plate using a fastening device (Mathieson: Fig. 6-7; 106, 166).  
Regarding Claim 10, Mathieson discloses the apparatus of claim 6, wherein said first and second rotating rail locks and said plate (Mathieson: Fig. 6; 106) 10have a locking device (Mathieson: Fig. 6-7; 164) that locks said first and second rotating rail locks in said first position.  

Claims 6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 5,638,916).
Regarding Claim 6, Schneider discloses an apparatus for restraining the movement of a ladder, said apparatus comprising: 20a plate (Schneider: Fig. 1-4; 1) adapted for attachment to the roof of a structure, said plate having first and second rotating rail locks (Schneider: Fig. 1-4; 6, 7) that when rotated to a first position extends from an edge of said plate and when rotated to a second position does not extend from the edge; and 6WO 2019/136468PCT/US2019/012751wherein when said first and second rotating rail locks are rotated to said first position said rotating rail locks cooperate to receive and retain the respective side support rails of a ladder when said ladder is leaned against said structure (intended use).
Regarding Claim 10, Schneider discloses the apparatus of claim 6, wherein said first and second rotating rail locks (Schneider: Fig. 1-4; 6, 7) and said plate (Schneider: Fig. 1-4; 1) 10have a locking device (Schneider: Fig. 1, 4; 6A, 7A) that locks said first and second rotating rail locks in said first position.  
Regarding Claim 11, Schneider discloses the apparatus of claim 6, wherein said respective locking device is formed of a pin (Schneider: Fig. 1, 4; 6A, 7A) inserted through corresponding holes in said first and second brackets (Schneider: Fig. 1-4; 6, 7) and said plate (Schneider: Fig. 1-4; 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable McAuley (GB 2254097) in view of Weger, Jr. (US 6,722,469).
Regarding Claim 2, McAuley discloses the apparatus of claim 1, but fails to disclose a plate including a plurality of holes for securing said plate to said roof using a fastening device. However, teaches a plate (Weger: Fig. 1-2; 20) including a plurality of hole s(Weger: Fig. 1-2; 30) for securing said plate to said roof using a fastening device (Weger: Col. 4, Ln. 1-7; Col. 5, Ln. 16-26). 
McAuley and Weger are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder mounting brackets and stabilizing structures attached to buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate in McAuley with the holes and fastening devices from Weger, with a reasonable expectation of success, in order to provide a plate having a means to receive roofing nails, enabling the plate to be installed either under or over a roof covering, thereby improving the adaptability of the plate to different mounting locations (Weger: Col. 2, Ln. 16-23, 40-62).
Regarding Claim 3, McAuley discloses the apparatus of claim 2, wherein said fastening device is a nail (Weger: Col. 4, Ln. 1-7; Col. 5, Ln. 16-26).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley (GB 2254097) in view of Mathieson (US Pub. No. 2010/0116589).
Regarding Claim 5, McAuley discloses the apparatus of claim 4, but fails to explicitly disclose a locking device that is a nut and bolt. However, Mathieson teaches a locking device  that is a nut (Mathieson: Fig. 7; 166) and bolt (Mathieson: Fig. 7; 164).
McAuley and Mathieson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder mounting brackets and stabilizing structures attached to buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking device in McAuley with the locking device from Mathieson, with a reasonable expectation of success, in order to provide a specific means of securing the tab to the plate that uses fixed bolt welded to the plate (Mathieson: [0043]), thereby providing a fixed extending location to secure the tab to the plate so that alignment of a bolt with a threaded hole beneath a slot isn’t necessary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieson (US Pub. No. 2010/0116589) in view of Nahlen (US 6,729,441).
Regarding Claim 8, Mathieson discloses the apparatus of claim 7, but fails to disclose a fastening device that is a nail. However, Nahlen teaches a fastening device that is a nail (Nahlen: Col. 1, Ln. 44-48).  
	Mathieson and Nahlen are analogous because they are from the same field of endeavor or a similar problem solving area e.g. ladder mounting brackets and stabilizing structures attached to buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nails to mount the apparatus of Mathieson, as taught by Nahlen, with a reasonable expectation of success, in order to provide an alternate type of fastener for mounting the apparatus to a wall to prevent it from sliding and falling (Nahlen: Col. 1, Ln. 44-48), thereby enabling a user more flexibility during the mounting process.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631